Name: 83/124/EEC: Council Decision of 28 March 1983 on the conclusion of a Community-COST Concertation Agreement on a concerted action project in the field of shore-based marine navigation aid systems (COST Project 301)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-03-30

 30.3.1983 EN Official Journal of the European Communities L 84/9 COUNCIL DECISION of 28 March 1983 on the conclusion of a Community COST Concertation Agreement on a concerted action project in the field of shore-base marine navigation aid systems (COST Project 301) (83/124/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 82/887/EEC of 13 December 1982 adopting a concerted action project for the European Economic Community in the field of shore-based marine navigation aid systems (1), and in particular Article 6 thereof, Having regard to the Council Decision of 4 May 1982 authorizing the Commission to negotiate an Agreement between the Community and the non-member States participating in the European cooperation in the field of scientific and technical research for the implementation of a concerted action project on shore-based marine navigation aid systems, Having regard to the draft Decision submitted by the Commission, Whereas the Commission has completed the negotiations concerning the Agreement in question; whereas the Agreement should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Community-COST Concertation Agreement on a concerted action project in the field of shore-based maritime navigation aid systems (COST Project 301) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 28 March 1983. For the Council The President J. ERTL (1) OJ No L 378, 31. 12. 1982, p. 32. COMMUNITY-COST CONCERTATION AGREEMENT on a concerted action project in the field of shore-based marine navigation aid systems (COST Project 301) THE EUROPEAN ECONOMIC COMMUNITY, hereinafter referred to as the Community, and THE SIGNATORY STATES TO THIS AGREEMENT, hereinafter referred to as the participating non-member States, WHEREAS a European concerned action project in the field of maritime navigation aid systems may contribute to the reduction of the risk of accidents in coastal areas and ports and, consequently, to the protection of human life and the safety of ships and their cargo, and the prevention of pollution on he shore and in coastal waters; WHEREAS a research programme in the field of maritime navigation aid systems was proposed in 1979 by Finnish and French delegations within the framework of European Cooperation in the field of Scientific and Technical Research (COST); WHEREAS, by its Decision of 13 December 1982, the Council of the European Communities adopted a Community concerted action project in the field of shore-based maritime navigation aid systems; WHEREAS the Member States of the Community and the participating non-member States, hereinafter referred to as the States, intend, subject to the rules and procedures applicable to their national programmes, to carry out the research described in Annex A and are prepared to integrate such research into a process of concertation which they consider will be of mutual benefit; WHEREAS international organizations are carrying out projects in this field; whereas account should be taken of such projects so as to preclude duplication of effort; whereas certain equipment and procedures should, if appropriate, be the subject of agreements within the framework of the competent organizations; WHEREAS the implementation of the research covered by the concerted action project will require a financial contribution of approximately 13 million ECU from the States, HAVE AGREED AS FOLLOW S: Article 1 The Community and the participating non-member States, hereinafter referred to as the Contracting Parties, shall participate for a period extending until 31 December 1985 in a concerted action project in the field of shore-based navigation aid systems. This project shall consist in concertation between the Community concerted action programme and the corresponding programmes of the participating non-member States. Research areas covered by this Agreement are listed in Annex A. The States shall remain entirely responsible for the research carried out by their national institutions or bodies. Article 2 A Community-COST Concertation Committee on Action for Shore-Based Marine Navigation Aid Systems, hereinafter referred to as the Committee, is hereby set up, within which concertation between the Contracting Parties shall be effected. The Committee shall draw up its rules of procedure. Its Secretariat will be provided by the Commission of the European Communities, hereinafter referred to as the Commission. The terms of reference and the composition of this Committee are defined in Annex B. Article 3 In order to ensure optimum efficiency in the execution of this concerted action project, a project leader shall be appointed by the Commission in agreement with the delegates representing the participating non-member States on the Committee. Article 4 The maximum financial contribution by the Contracting Parties to the coordination costs for the period referred to in the first paragraph of Article 1 shall be:  2 100 000 ECU from the Community,  60 000 ECU from each participating non-member State. In addition, each participating non-member State shall pay an amount calculated by applying to a basic amount of 1 500 000 ECU, representing a part of the Community contribution, the ratio between the gross domestic product of the State concerned for 1980 and the sum of the gross domestic product of the Community and of that State for 1980. The ECU is defined by the Financial Regulation applicable to the general budget of the European Communities and by the financial arrangements adopted pursuant thereto. The rules governing the financing of this Agreement are set out in Annex C. Article 5 1. Through the Committee, the States shall exchange all useful information resulting from the execution of the research covered by the concerted action project. They shall also endeavour to provide information on similar research planned or carried out by other bodies. Any information shall be treated as confidential if the State which provides it so requests. 2. In agreement with the Committee, the Commission shall prepare annual progress reports on the basis of the information supplied and shall forward them to the States. 3. At the end of the concertation period, the Commission shall, in agreement with the Committee, forward to the States a consolidated report on the execution and results of the project. This report shall be published by the Commission not later than six months after it has been forwarded, unless a State objects. In that case the report shall be treated as confidential and shall be forwarded, on request and with the agreement of the Committee, solely to the institutions and undertakings whose research or production activities justify access to knowledge resulting from the performance of the research covered by the concerted action project. Article 6 1. This Agreement shall be open for signature by the Community and by the non-member States of that Community which took part in the Ministerial Conference held in Brussels on 22 and 23 November 1971. 2. As a condition precedent to its participation in the concerted action project defined in Article 1, each of the Contracting Parties shall, after signing this Agreement, have notified the Secretary-General of the Council of the European Communities not later than 31 December 1983 of the completion of the procedures necessary under its internal provisions for the implementation of this Agreement. 3. For the Contracting Parties which have transmitted the notification provided for in paragraph 2, this Agreement shall come into force on the first day of the month following that in which the Community and at least one of the participating non-member States transmitted these notifications. For those Contracting Parties which transmit the notification after the entry into force of this Agreement, it shall come into force on the first day of the second month following the month in which the notification was transmitted. Contracting Parties which have not transmitted this notification when this Agreement comes into force shall be able to take part in the work of the Committee without voting rights until 31 December 1983. 4. The Secretary-General of the Council of the European Communities shall inform each of the Contracting Parties of the notifications provided for in paragraph 2 and of the date of entry into force of this Agreement. Article 7 This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Economic Community is applied, under the conditions laid down in that Treaty and, on the other hand, to the territories of the participating non-member States. Article 8 This Agreement, drawn up in a single original in the Danish, Dutch, English, French, German, Greek and Italian languages, each text being equally authentic, shall be deposited in the archives of the General Secretariat of the Council of the European Communities which shall transmit a certified copy to each of the Contracting Parties. ANNEX A I. CONTENT OF THE CONCERTED ACTION PROJECT 1. A study of requirements for precise navigation and ship manoeuvring in confined areas under various hydro-meteorological conditions. 2. A study to develop factors and criteria that can serve as a common determinant for marine traffic problem definition. As a second stage application of these factors and criteria to European waters. 3. An inventory of existing shore-based marine traffic systems in Western Europe, stating:  geographical coverage,  type of service provided,  rules governing operation of the service,  traffic intensity in the area,  types of traffic in the area. 4. A study of vessel identification methods, for use both in the control of traffic by the monitoring stations and in ship-to-ship communications. 5. A study of methods to enable the monitoring stations to pin-point and track a vessel with accuracy. 6. Methods of shore-to-ship and ship-to-ship commmunication and data exchange systems between monitoring stations and hips. 7. A study of the harmonization of the procedure of traffic, information and guidance services for shipping in Western Europe. II. RESEARCH AREAS COVERED BY THE AGREEMENT 1. Movement of ships in confined areas. 2. (a) Criteria for standard identification of problem areas for marine traffic. (b) Identification of problem areas for marine navigation. 3. Inventory of shore-based marine traffic systems in Western Europe. 4. Identification of ships. 5. Specifications and standards for pin-pointing and precise tracking of ships under way. 6. Shore-to-ship communication methods. 7. Harmonization of the procedures of traffic services. Among the international organizations with most competence in this area which have been or are working on the above research topics are the following:  International Maritime Organization (IMO),  International Association of Lighthouse Authorities (IALA),  International Association of Ports and Harbours (IAPH). This list is not exhaustive. ANNEX B TERMS OF REFERENCE AND COMPOSITION OF THE COMMUNITY-COST CONCERTATION COMMITTEE ACTION FOR SHORE-BASED MARINE NAVIGATION AID SYSTEMS 1. The Committee shall: 1.1. contribute to the optimum implementation of the project by giving its opinion on all aspects of its progress; 1.2. evaluate the results of the project and draw conclusions as to their application; 1.3. be responsible for the exchange of information referred to in Article 5 (1); 1.4. keep track of national research work carried out in the fields covered by the project, in particular by keeping itself informed about scientific and technical developments which might have an influence on its implementation; 1.5. take care to avoid duplicating studies and research work being carried out by the competent international organizations, taking account of the international framework in which certain provisions should, where necessary, be adopted; 1.6. provide guidelines for the project leader; 1.7. assist the Commission on the selection of contractors and the allocation of the corresponding appropriations. 2. The reports and opinions of the Committee shall be transmitted to the States. 3. The Committee shall be composed of one delegate from the Commission, as coordinator of the Community concerted action project, one delegate from each participating non-member State, one delegate from each Member State representing its national programme and the project leader. Each delegate may be accompanied by experts. Wherever it deems it is useful, the Committee may invite observers from the relevant international organizations (see Annex A). ANNEX C FINANCING RULES Article 1 This Annex lays down the financial rules referred to in Article 4 of the Community-COST Concertation Agreement. Article 2 At the beginning of each financial year, the Commission shall send to each of the participating non-member States a call for funds corresponding to its share of the annual coordination costs under the Agreement, calculated in proportion to the maximum amounts laid down in Article 4 of the Agreement. This contribution shall be expressed born in ECU and the currency of the participating non-member State concerned, the value of the ECU being defined in the Financial Regulation applicable to the general budget of the European Communities and its value determined on the date of the call for funds. The total contributions shall cover the travel and subsistence costs of the delegates to the Committee, in addition to the coordination costs proper. Each participating non-member State shall pay its annual contribution to the coordination costs under the Agreement at the beginning of each year, and by 31 March at the latest. Any delay in the payment of the annual contribution shall give rise to the payment of interest by the participating non-member State concerned at a rate equal to the highest discount rate obtaining in the States on the due date. The rate shall be increased by 0,25 of a percentage point for each month of delay The increased rate shall be applied to the entire period of delay. However, such interest shall be chargeable only if payment is effected more than three months after the issue of a call for funds by the Commission. Article 3 The funds paid by participating non-member States shall be credited to the concerted action project as budget receipts allocated to a heading in the statement of the revenue of the general budget of the European Communities (Commission section). Article 4 The provisional timetable for the coordination costs referred to in Article 4 of the Agreement is annexed hereto. Article 5 The Financial Regulation applicable to the general budget of the European Communities shall apply to the management of the appropriations. Article 6 At the end of each financial year, a statement of appropriations for the concerted action project shall be prepared and transmitted to the participating non-member States for information. Provisional timetable for the coordination costs relating to the concerted action project on shore-based maritime navigation aid systems (COST Project 301) (ECU) 1983 1984 1985 Total I. Initial estimate of overall requirements:  Staff 200 000 200 000 200 000 600 000  Administrative operating expenditure  Contracts for studies 600 000 800 000 100 000 150 000 Total 800 000 1 000 000 300 000 2 100 000 II. Revised estimate of expenditure taking into account additional requirements arriving from the accession of participating non-member States:  Staff 800 000 + Ã £iai 1 000 000 + Ã £ibi 300 000 + Ã £ici 2 100 000 + Ã £iai + Ã £ibi + Ã £ici  Administrative operating expenditure  Contracts for studies III. Difference between I and II to be covered by contribution from participating non-member States: Ã £iai Ã £ibi Ã £ici Ã £iai + Ã £ibi + Ã £ici GDP = Gross Domestic Product pns = participating non-member State EC = European Community